ORDER
PER CURIAM.
Frannizco Peet (Movant) appeals the judgment denying his motion for post-conviction relief under Rule 29.16 without a hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).